DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“radiation source to generate” and “receiving unit to receive” in claims 1, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 12-15 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016217971A by Takeshi et al (hereinafter Takeshi).

Regarding Claim 12, Takeshi teaches a LIDAR device (Title, Par. [0015]) for scanning a scanning angle (Fig. 1 @ 20, Par. [0018]), comprising: 
at least one radiation source (Fig. 1 @ 16, Par. [0016]) to generate at least one electromagnetic beam (Fig. 1 @ L1, Par. [0016]); 
a rotatable mirror (Fig. 1 @ 20, Par. [0018]) to deflect (Fig. 1, Par. [0018], illustrates deflection) the at least one electromagnetic beam (Fig. 1 @ L1, Par. [0016]) along the scanning angle (Fig. 1, Par. [0018], illustrates scanning angle); 
a receiving unit (Fig. 1 @ 30, Par. [0019]) to receive at least one incoming electromagnetic beam (Fig. 1 @ L2, Par. [0019]) and to deflect (Fig. 1, 3, Par. [0021]) the at least one incoming electromagnetic beam (Fig. 1 @ L2, Par. [0019]) to at least one detector (Fig. 1 @ 40, Par. [0019]); and 
at least one filter (Fig. 1 @ 36, Par. [0023]) adaptable to the at least one incoming electromagnetic beam (Par. [0027-0028]).  

Regarding Claim 13, Takeshi teaches wherein the at least one filter (Fig. 1 @ 36, Par. [0023]) is rotatable along the scanning angle (Par. [0027-0028]).

Regarding Claim 14, Takeshi teaches wherein the at least one filter (Fig. 1 @ 36, Par. [0023]) is rotatable in relation to the rotatable mirror (Fig. 1 @ 20, Par. [0018]) in an angularly offset or angularly synchronous manner (Par. [0005, 0027-0029], the effect of the filter is defined with the angle on incidence relative to the surface 36A (Fig. 5, 6) and angle of incidence has a dependency on the scanning angle of the rotatable mirror thus teaches the limitation).  

Regarding Claim 21, Takeshi teaches wherein the at least one filter for filtering (See Claim 12 rejection) the at least one incoming electromagnetic beam has a curvature (Fig. 4 @ 36, K, Par. [0027-0029], pivoting in K direction makes a curvature).  

Regarding Claim 22, Takeshi teaches a method for scanning a scanning angle with a LIDAR device (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim), the method comprising: 
generating, via at least one radiation source, at least one electromagnetic beam (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim);
deflecting, via a rotatable mirror, the at least one electromagnetic beam along the scanning angle (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim); 
receiving and filtering, via a receiving unit and at least one filter, at least one incoming beam reflected on an object (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim); and 
detecting the at least one reflected incoming beam (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim. Detected by the receiver unit); 
wherein at least one filter is adapted according to a wavelength and/or an incidence angle of the at least one incoming beam (Par. [0027-0029]), and wherein the LIDAR device includes: 
the at least one radiation source to generate the at least one electromagnetic beam;  (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim)
the rotatable mirror to deflect the at least one electromagnetic beam along the scanning angle (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim); 
the receiving unit to receive the at least one incoming electromagnetic beam and to deflect the at least one incoming electromagnetic beam to at least one detector (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim); and
the at least one filter adaptable to the at least one incoming electromagnetic beam (See Claim 12 rejection. Note: Apparatus claim can be used to implement method claim).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of US Patent Pub. No. 2014/0125990 A1 By Hinderling et al (hereinafter Hinderling).

Regarding Claims 15-16, Takeshi teaches wherein the at least one filter is an adjustable (See Claim 12 rejection) but does not explicitly teach Fabry- Perot cavity and cavity length.  

However, Hinderling teaches wherein the at least one filter is an adjustable Fabry- Perot cavity (Par. [0027]: tunable interference filter based on a Fabry-Perot filter) and wherein the at least one filter has an adjustable cavity length (Abstract, Par. [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takeshi by Hinderling as taught above such that wherein the at least one filter is an adjustable Fabry- Perot cavity and wherein the at least one filter has an adjustable cavity length are accomplished in order to obtain a predictable result (Hinderling, Par. [0027]: Shifts with interferometric accuracy are achievable according to the electrostatic principle).  

Regarding Claims 17 and 19, Takeshi teaches wherein the filter (Fig. 1 @ 36) is adjustable depending on an orientation of the rotatable mirror (Fig. 1 @ 20, Par. [0005, 0027-0029], the effect of the filter is defined with the angle on incidence relative to the surface 36A (Fig. 5, 6) and angle of incidence has a dependency on the scanning angle of the rotatable mirror) but does not explicitly teach cavity length is adjustable and refraction index is adjustable. 

However, Hinderling teaches cavity length is adjustable and refraction index is adjustable based on a defined emission wavelength range (Abstract, Par, [0025]). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takeshi by Hinderling as taught above such that wherein the cavity length is adjustable and refraction index is adjustable depending on an orientation of the rotatable mirror are accomplished in order to extract electromagnetic radiation in a defined wavelength range according to the interference principle (Hinderling, Par. [0025]).

Regarding Claim 18, Takeshi teaches wherein the at least one filter (See Claim 12 rejection) has a refraction index (Par. [0030]) but does not explicitly teach has an adjustable refraction index.  

However, Hinderling teaches filter has an adjustable refractive index (Abstract, Par, [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takeshi by Hinderling as taught above such that wherein the at least one filter has an adjustable refraction index is accomplished in order to extract electromagnetic radiation in a defined wavelength range according to the interference principle (Hinderling, Par. [0025]).

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of US Patent Pub. No. 2018/0081045 A1 By Gylys et al (hereinafter Gylys).

Regarding Claim 20, Takeshi teaches filter (See Claim 12 rejection) but does not explicitly teach wherein at least two filters for filtering the at least one incoming electromagnetic beam are situatable with angular offset with respect to one another.  

However, Gylys teaches wherein at least two filters (Fig. 3 @ 42, Par. [0048]) for filtering the at least one incoming electromagnetic beam are situatable with angular offset with respect to one another (Abstract, Par. [0005, 0029-0030, 0039, 0047, 0049, 0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takeshi by Gylys as taught above such that wherein at least two filters for filtering the at least one incoming electromagnetic beam are situatable with angular offset with respect to one another is accomplished in order to form a dynamic filter which can transmit the return signal while blocking the other unwanted signal  (Gylys, Par. [0027]) even when the retrun signal is Doppler shifted (Gylys, Par. [0029]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of LIDAR device.
US Patent Pub. No. 2017/0199273 A1 by Morikawa et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886